Title: Thomas Jefferson to William Bentley, 9 October 1810
From: Jefferson, Thomas
To: Bentley, William


          
            Sir
            Monticello Oct. 9. 10.
          
             In consequence of your two letters to mr Eppes of Jan. 9. & Dec. 23 1809. I examined the state of my claims against the late mr Ronald and found, on a settlement of the accounts, the balance of £8–16–6 due to me with interest from 1799. Apr. 5. till paid. I inclosed my statement with yours to mr James Pleasants the surviving Commr under the decree in Chancery, authorising him to fix the balance between us, and on it’s paiment to messrs Gibson & Jefferson in Richmond to give you a release for the purchase money according to the decree, & to convey the lands discharged of all further claims on my part. I informed mr Eppes of this, as it was thro’ him the application was made to you me. not being informed whether either of these gentlemen gave you notice of this, I take the liberty now of doing it myself, and of expressing my wish that this matter might be closed; a wish not improper at my time of life. Accept the assurances of my great respect.
          
            Th:
            Jefferson
        